DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/24/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2019 and 10/06/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12, 14-16, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. US 20090016587 A1 “Strobel” and further in view of Steinbach et al. US 20140276008 A1 “Steinbach” and Utsugi US 20120200748 A1 “Utsugi”.
Regarding claims 1, 22 and 28, Strobel teaches “A computer implemented method of generating a three dimensional (3D) image […] comprising” (Claim 1) and “A system for generating a three dimensional (3D) image […]” (Claim 22) (“A method for visualizing temporal phenomena and constructing 3D views from a series of medical images […]” [Abstract], FIG. 2 including “At step 27, a 3D image is constructed from a plurality of 3D coordinates” [0065] and “FIG. 3 is a block diagram of an exemplary computer system for implementing a method for computing a 3D representation of a sparse vascular representation of a sparse vascular object from a limited number of views, according to an embodiment of the invention” [0067]. Therefore, the invention includes a computer implemented method and a system for generating a three dimensional image.). 
 “A computer program product comprising a non-transitory computer readable storage medium storing program code thereon for implementation by at least one processor, for generating a three dimensional (3D) image […]” (Claim 28) (“A program storage device readable by a computer, tangibly embodying a program of instructions executable by the computer to perform the method steps for visualizing temporal phenomena and constructing 3D views from a series of medical images” (Claim 18). This program storage device constitutes a computer program product comprising a non-transitory computer readable storage medium storing program code (i.e. program of instructions) thereon for implementation by at least one processor (i.e. executable by the computer) for generating a three-dimensional image.).
“receiving in parallel from each of […] imaging sensors […] and positioned at a respective parallax towards an object having a plurality of regions […] therein, a respective sequence of a plurality of images […] of a plurality of regions, each of the plurality of images separated by an interval of time” (Claim 1); “an imaging interface that receives in parallel from each of […] imaging sensors […] and positioned at a respective parallax towards an object having a plurality of regions […] therein a respective sequence of a plurality of images […] of a plurality of regions, each of the plurality of images separated by an interval of time” (Claim 22); “code instructions to receive in parallel from each of […] imaging sensors […] and positioned at a respective parallax towards an object having a plurality of regions […] therein, a respective sequence of a plurality of images […] of a plurality of regions, each of the plurality of images separated by an interval of time” (Claim 28) (“If frames recorded while acquiring a diagnostic imaging sequence are spatially registered, then changes in physical object properties at each fixed object location can be recorded over time. For example, if a contrast agent has been injected into some vascular structure, the temporal behavior of the contrast agent at each pixel or voxel, that is, the bolus arrival times, inside a certain field of view can be recorded using time-density curves” [0030]. Furthermore, Strobel discloses in FIG. 2 that steps 21 and 22 of the method involve acquiring “1st time series of blood flow images” and acquiring “2nd time series of blood flow images”, respectively, and “When there are two of more X-ray images from two or more directions and the epipolar geometry is known, which means the cameras positions and parameters are known, one can calculate the 3D location of a point by finding corresponding points in each image” [0054]. Furthermore, in regard to an imaging interface, Strobel discloses “Referring now to FIG. 3, a computer system 21 for implementing the present invention can comprise, inter alia, a central processing unit (CPU) 32, a memory 33 and an input/output (I/O) interface 34. […] The present invention can be implemented as a routine 37 that is stored in memory 33 and executed by the CPU 32 to process the signal from the signal source 38” [0067]. Thus, since the computer system 21 includes a signal source 38 that provides signals to the CPU 32 for processing, under broadest reasonable interpretation signal source 38 constitutes an imaging interface. In order to acquire a diagnostic imaging sequence from cameras to calculate the 3D locations of points in each image, under broadest reasonable interpretation, imaging sensors positioned at a respective parallax towards an object having a plurality of regions had to have received a respective sequence of a plurality of images including a plurality of regions. Therefore, the method involves acquiring (i.e. receiving) a respective sequence of a plurality of images of a plurality of regions, each of the plurality of images separated by an interval of time (i.e. 1st and 2nd time series).);
“a program store storing code; and at least one processor coupled to the imaging interface and the program store for implementing the stored code, the code comprising” (Claim 22) (“The present invention can be implemented as a routine 37 that is stored in memory 33 and executed by the CPU 32 to process the signal from the signal source” [0067]. The memory 33 constitutes a program store which stores code (i.e. routine 37). The CPU 32 constitutes at least one processor coupled to the imaging interface and the program store (i.e. through the I/O interface 34 of FIG. 3) for implementing (i.e. executing) the stored code.);
“analyzing the respective at least three sequences, to create a volume-dataset indicative of the depth of each respective region of the plurality of regions” (Claim 1); “code to analyze the respective at least three sequences, create a volume-dataset indicative of the depth of each respective region of the plurality of regions” (Claim 22); “code instructions to analyze the respective at least three sequences, to create a volume-dataset indicative of the depth of each respective region of the plurality of regions” (Claim 28) (“When there are two or more X-ray images from two or more directions and the epipolar geometry is known, which means the cameras positions and parameters are known, one can calculate the 3D location of a point by finding corresponding points in each image. This process is known as triangulation or reconstruction […]” [0054] and “At step 26, a projection point in an image in one time series is selected, spatial and temporal constraints are used to locate a corresponding image in the other time series, and the pair of 2D coordinates is used to calculate a 3D coordinate from the two 2D projection coordinates. […] Step 26 can be repeated for a plurality of points.” [0065]. In order to find corresponding points between images in different time series and use the pair of 2D coordinates to calculate a 3D coordinate to perform triangulation, under broadest reasonable interpretation, the method carried out by the system had to have included code for analyzing the respective at least three sequences (i.e. corresponding to the two of more X-ray images) to create a volume-dataset (i.e. a plurality of 3D coordinates) indicative of the depth of each respective region of the plurality of regions.).
“generating a 3D image according to the volume-dataset” (Claim 1); “and generate a 3D image according to the volume-dataset” (Claim 22); “code instructions to generate a 3D image according to the volume-dataset” (Claim 28) (As shown in FIG. 2, “At step 27, a 3D image is constructed from a plurality of 3D coordinates” [0065]. Therefore, the method carried out by the system had to have included code for generating a 3D image according to the volume-dataset (i.e. a plurality of 3D coordinates.).
Strobel does not teach that the three dimensional (3D) image is “based on fluorescent illumination”; that the respective sequences are received in parallel from each of at least three imaging sensors capturing fluorescence illumination” or that the plurality of images include “fluorescent illumination”.
Steinbach is within the same field of endeavor as the claimed invention because it involves “imaging systems for fluorescence guided surgery are provided” [Abstract].
Steinbach teaches that the three dimensional (3D) image is “based on fluorescent illumination” and that the plurality of images include “fluorescent illumination” (“(A) acquiring a plurality of images using a detection unit, wherein the plurality of images comprises a reflectance image and one or more fluorescence images” [0036]. Therefore, the method can acquire a plurality of fluorescent images which are based on fluorescent illumination.); and
that the respective sequences are received in parallel from “each of at least three imaging sensors capturing fluorescence illumination” (“The color camera captures a high-resolution, full color image of the field of view – a view that is familiar to surgeons – while the monochrome cameras capture a fluorescent emission image of the same field. The key to capturing these three different images, is the use of a high-speed pulsed light source that is synchronized with the image capturing process” [0090]. Therefore, the monochrome cameras capture fluorescence illumination. Furthermore, in regard to each of at least three imaging sensors capturing fluorescence illumination, Steinbach teaches “In some embodiments, the fourth detector in the plurality of detectors comprises a third monochrome camera. In some embodiments, the fifth detector in the plurality of detectors comprises a fourth monochrome camera. In some embodiments, the sixth detector in the plurality of detectors comprises a fifth monochrome camera” [0100]. Therefore, since the plurality of detectors includes a third, a fourth and a fifth monochrome camera which capture fluorescent emission images and the capturing of different images is synchronized (i.e. received in parallel), each of at least three imaging sensors capturing fluorescence illumination.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method, system and computer program product of Strobel so as to include the fluorescence illumination and the at least three imaging sensors as disclosed in Steinbach in order to acquire images that capture different information [Steinbach: 0090] and view structures such as blood vessels within images more easily. Fluorescent illumination, as a result of, for example, an input of contrast agent to a blood vessel, is one of a finite number of ways to enhance the visibility of vessels within images, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of fluorescently highlighting lumens within images.
The combination of Strobel and Steinbach does not teach “adjust(ing) the 3D image for improved spatial resolution by applying at least one of: calculating an isotropic reference; computing a deconvolution parameter that compensates for scattering of the fluorescent illumination and estimates diffusion of the fluorescent illumination agent leaking out of vessels; and applying an adaptive filter to each respective sequence received by each of the at least three image sensors” (Claims 1 and 22) or “code instructions to adjust the 3D image for improved spatial resolution by applying at least one of: calculating an isotropic reference; computing a deconvolution parameter that compensates for scattering of the fluorescent illumination and estimates diffusion of the fluorescent illumination agent leaking out of vessels; and applying an adaptive filter to each respective sequence received by each of the at least three image sensors” (Claim 28).
Utsugi is in a related field of endeavor as the claimed invention because it involves carrying out image processing to remove noise [Abstract].
Utsugi teaches “adjusting the 3D image for improved spatial resolution by applying at least one of: calculating an isotropic reference; computing a deconvolution parameter that compensates for scattering of the fluorescent illumination and estimates diffusion of the fluorescent illumination agent leaking out of vessels; and applying an adaptive filter to each respective sequence received by each of the at least three image sensors” (Claims 1 and 22) and “code instructions to adjust the 3D image for improved spatial resolution by applying at least one of: calculating an isotropic reference; computing a deconvolution parameter that compensates for scattering of the fluorescent illumination and estimates diffusion of the fluorescent illumination agent leaking out of vessels; and applying an adaptive filter to each respective sequence received by each of the at least three image sensor” (Claim 28) (“The second smoothing unit 44 carries out isotropic smoothing processing for the pixel value of the target pixel which has been subjected to the anisotropic smoothing processing by the first smoothing unit 43, with reference to the pixels stored in the line memory 41. This second smoothing unit 44 carries out smoothing processing using an isotropic ε filter. […] This second smoothing unit 44 carries out the smoothing processing using following formula (5), by setting the pixel values of total 25 pixels of 5x5 pixels centering the target pixel as reference pixel values among the pixel values stored in the line memory 41” [0052] and “Here, in formula (5), T(x,y) shows the pixel value of the target pixel which has been subjected to the isotropic smoothing processing by the second smoothing unit 44. Further, in formula (5), the coefficient th3 is set to be a value one and a half times of the standard deviation for noise generated in the image for example” [0053]. Performing a smoothing process on an image, inherently improves the spatial resolution of that image. In this case, since the second smoothing unit carries out isotropic smoothing processing using a formula by setting pixel values as reference pixel values, under broadest reasonable interpretation, an isotropic reference (i.e. pixel value) is calculated and used to adjust the 3D image for improved spatial resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel and Steinbach so as to include the isotropic reference and improving spatial resolution according to the isotropic references as disclosed in Utsugi in order to “perform noise removal processing for each of the target pixels” [Utsugi: 0065]. When noise is removed from images, features within images can be more easily distinguished. An isotropic reference and smoothing method is one of a finite number of techniques that can be used to improve resolution within images, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of removing noise from images to improve image quality.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Strobel teaches “wherein the object includes tissue within a living mammal” (“For example, reconstructing brain vasculature in 3D together with functional information about blood flow from simultaneously acquired bi-plane views is useful, because it would only require that a patient holds still over the time for the DSA acquisition run” [0054]. Thus, since the brain vasculature of the patient can be reconstructed with functional information about blood flow while the patient holds still over the time for the DSA acquisition run, under broadest reasonable interpretation the object includes tissue within a living mammal (i.e. a human)).
Steinbach teaches “the fluorescent illuminated regions include a plurality of blood vessels injected with fluorescent illumination agent located below the skin of the living mammal and the at least three imaging sensors are located externally to the skin and non-contacting the skin” (“With the methods described in the present invention, any of a variety of fluorophores that can be used with the imaging system and a variety of excitation and emission wavelengths can be employed with the imaging system and methods described herein” [0148] and “The fluorescent signal can emanate from any conventional fluorescence materials and/or dyes, also known as fluorophores. As used herein, the term “fluorophore” is analogous to a chromophore and is a functional group of a molecule which will absorb energy of a specific wavelength and re-emit energy of a different (but equally specific) wavelength” [0149] and “In some embodiments, the present disclosure also provides methods for monitoring therapy of a disease condition with a combination of fluorophore labeled and unlabeled immuniconjugates for both therapeutic and diagnostic purposes. In one preferred embodiment, a treatment effective amount of an unlabeled immunoconjugate specific for a disease tissue and/or tumor, and a detection elective amount of a fluorophore labelled same immunoconjugate are administered, simultaneously or at approximately the same time to a patient for both treatment and detection purposes” [0164] and “Surgical fluorescence imaging is already being implemented through the use of indocyanine green (ICG) and fluoresce in. These dyes are nontargeted fluorescent “visual enhancers” that can be used to highlight blood vessels, ducts, and other structures” [0190]. Therefore, since fluorophores can be administered to a patient and can remit energy with a specific wavelength which can be detected by the imaging system, under broadest reasonable interpretation, fluorescent illuminated regions include a plurality of blood vessels injected with fluorescent illumination agent located below the skin.
Furthermore, in regard to the at least three imaging sensors are located externally to the skin and non-contacting the skin, Steinbach discloses in FIG. 2A that there are two mono cameras and one color camera which are located externally to the skin of a mouse and are not in direct contact with the skin. Furthermore, Steinbach discloses “In some embodiments, the imaging system consists of one, two or three real-time, high-resolution cameras, a color camera” [0089]. Therefore, at least three imaging sensors can be located externally to the skin and non-contacting the skin.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method, system and computer program product of Strobel so as to include the fluorescence illumination and the at least three imaging sensors as disclosed in Steinbach in order to acquire images that capture different information [Steinbach: 0090] and view structures such as blood vessels within images more easily. Fluorescent illumination, as a result of, for example, an input of contrast agent to a blood vessel, is one of a finite number of ways to enhance the visibility of vessels within images, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of fluorescently highlighting lumens within images.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Strobel teaches “wherein the analyzing comprises analyzing the respective sequences to compute a respective parallax-dataset for each pair of imaging […], and computing the volume-dataset based on the respective parallax-dataset of each pair of imaging sensors, wherein the volume-dataset is indicative of the 3D location of each region of the plurality of regions” (“When there are two or more X-ray images from two or more directions and the epipolar geometry is known, which means the cameras positions and parameters are known, one can calculate the 3D location of a point by finding corresponding points in each image. This process is known as triangulation or reconstruction […]” [0054] and “At step 26, a projection point in an image in one time series is selected, spatial and temporal constraints are used to locate a corresponding image in the other time series, and the pair of 2D coordinates is used to calculate a 3D coordinate from the two 2D projection coordinates. […] Step 26 can be repeated for a plurality of points.” [0065]. In order to find corresponding points between images in different time series and use the pair of 2D coordinates to calculate a 3D coordinate, under broadest reasonable interpretation, the method carried out by the system had to have included code for analyzing the respective sequences (i.e. the first and second time series) to create a volume-dataset (i.e. a plurality of 3D coordinates) indicative of the depth of each respective region of the plurality of regions.
Furthermore, in regard to computing the volume-dataset, Strobel discloses “At step 27, a 3D image is constructed from a plurality of 3D coordinates” [0065]. Therefore, the method carried out by the system had to have included code for generating a 3D image according to the computed volume-dataset (i.e. a plurality of 3D coordinates) which is a dataset based on the respective parallax-dataset of each pair of imaging sensors that is indicative of the 3D location of each region of the plurality of regions.).
Strobel does not teach “[…] for each pair of imaging sensors of the at least three imaging sensors”.
Steinbach teaches “[…] for each pair of imaging sensors of the at least three imaging sensors” (In FIG. 2A that there are two mono cameras and one color camera which are located externally to the skin of a mouse and are not in direct contact with the skin. Furthermore, Steinbach discloses “In some embodiments, the imaging system consists of one, two or three real-time, high-resolution cameras, a color camera” [0089]. Therefore, at least three imaging sensors can be located externally to the skin can be paired with one another.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method, system and computer program product of Strobel so as to include the fluorescence illumination and the at least three imaging sensors as disclosed in Steinbach in order to acquire images that capture different information [Steinbach: 0090] and view structures such as blood vessels within images more easily. Fluorescent illumination, as a result of, for example, an input of contrast agent to a blood vessel, is one of a finite number of ways to enhance the visibility of vessels within images, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of fluorescently highlighting lumens within images.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Strobel teaches “wherein the analyzing comprises computing a time similarity index based on an analysis of at least one pattern indicative of a change of the intensity of the fluorescent illumination at respective image elements of each respective sequence, and computing a type of each of the regions according to the time similarity index” (“According to an embodiment of the invention, time information is used to match points. One can apply the epipolar constraint and check among the time-density curves of pixels along the same epipolar line, which is a time-density constraint. Assuming there is no vessel overlap, when a point in one image reaches a maximum intensity, it should also reach maximum intensity in the other image. Those vessel pixel candidates while time-density curves correlate best are most likely to match” [0055]. In this case, since time information can be used to match points by applying a time-density constraint relating to intensity and the time-density curves can be correlated for the vessel pixel candidates in each image, under broadest reasonable interpretation, the method includes analyzing by computing a time similarity index (i.e. correlation) based on an analysis of at least one pattern indicative of a change of the intensity of the fluorescent illumination at respective image elements of each respective sequence and computing a type (i.e. vessel) of the regions according to the time similarity index. Furthermore, Strobel discloses “FIGS. 1(a)-(c) illustrate three time-density curve parameters, according to an embodiment of the invention. FIG. 1(a) depicts time of contrast arrival, FIG. 1(b) depicts time-to-peak opacification, and FIG. 1(c) depicts time-of-clearance is depicted on the right […] For each of the figures, each color is associated with a particular point in time” [0050]. Thus, changes of intensity of the fluorescent illumination at respective image elements of each respective sequence can be analyzed and computed.). 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Strobel teaches “wherein the type of each of the regions is computed by linking image elements having a similarity of the at least one pattern indicative of the change of intensity of the fluorescent illumination, wherein the similarity is defined according to a similarity requirement based on the time similarity index” (“FIGS. 1(a)-(c) illustrate three time-density curve parameters, according to an embodiment of the invention. FIG. 1(a) depicts time of contrast arrival, FIG. 1(b) depicts time-to-peak opacification, and FIG. 1(c) depicts time-of-clearance is depicted on the right […] For each of the figures, each color is associated with a particular point in time” [0050]. Therefore, the intensity of the fluorescent illumination (i.e. contrast arrival, peak opacification) can be depicted and the type of each of the regions can be computed by linking image elements (i.e. colors) having a similarity of the at least one pattern indicative of the change of intensity of the illumination and the similarity is defined according to a similarity requirement based on the time similarity index.).
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Strobel teaches “wherein the at least one pattern indicative of the change in the intensity of the fluorescent illumination comprises at least one of: time to maximum intensity of the fluorescent illumination and approximately stable intensity of the fluorescent illumination over a time interval” (“FIG. 1(a) depicts time of contrast arrival, FIG. 1(b) depicts time-to-peak opacification, and FIG. 1(c) depicts time-of-clearance is depicted on the right” [0050]. Therefore, since the time-to-peak opacification can be depicted in FIG. 1(b), under broadest reasonable interpretation the change in the intensity of the fluorescent illumination can include time to maximum (i.e. peak) intensity of the fluorescent illumination.). 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Strobel and Steinbach does not teach “further comprising calculating said isotropic reference, and improving spatial resolution of the generated 3D image according to the isotropic reference”.
Utsugi teaches “further comprising calculating an isotropic reference, and improving spatial resolution of the generated 3D image according to the isotropic reference” (“The second smoothing unit 44 carries out isotropic smoothing processing for the pixel value of the target pixel which has been subjected to the anisotropic smoothing processing by the first smoothing unit 43, with reference to the pixels stored in the line memory 41. This second smoothing unit 44 carried out smoothing processing using an isotropic ε filter. […] This second smoothing unit 44 carries out the smoothing processing using following formula (5), by setting the pixel values of total 25 pixels of 5x5 pixels centering the target pixel as reference pixel values among the pixel values stored in the line memory 41” [0052]. Performing a smoothing process on an image, inherently improves the spatial resolution of that image. In this case, since the second smoothing unit carried out isotropic smoothing processing using a formula and setting pixel values as reference pixel values, under broadest reasonable interpretation, an isotropic reference (i.e. pixel value) can be calculated and used to improve spatial resolution of the generated 3D image according to the isotropic reference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel and Steinbach so as to include the isotropic reference and improving spatial resolution according to the isotropic references as disclosed in Utsugi in order to “perform noise removal processing for each of the target pixels” [Utsugi: 0065]. When noise is removed from images, features within images can be more easily distinguished. An isotropic reference and smoothing method is one of a finite number of techniques that can be used to improve resolution within images, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of removing noise from images to improve image quality.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Strobel teaches “further comprising calculating a spatio-temporal distortion compensation matrix (STDCM) that includes weighted coefficients, and applying the STDCM to the volume-dataset to correct the depth coordinates of each image elements of each region; wherein the STDCM is computed based on a plurality of computed time shape index parameters associated with at least one pattern of fluorescent intensity over time at each respective image element, computed based on the respective sequences, wherein the plurality of computed time shape index parameters are used to resolve structure and/or function details of the volume-dataset” (“When there are two or more X-ray images from two or more directions and the epipolar geometry is known, which means the cameras positions and parameters are known, one can calculate the 3D location of a point by finding corresponding points in each image. […] According to an embodiment of the invention temporal constraints can be used in addition to the spatial, epipolar constraints to address the 3D reconstruction task from a limited number of views. […] For example, reconstructing brain vasculature in 3D together with functional information about blood flow from simultaneously acquired bi-plane views is useful, because it would only require that a patient holds still over the time for the DSA acquisition run” [0054]. In this case, since temporal constraints and spatial, epipolar constraints can be used to address 3D reconstruction, for example reconstructing brain vasculature in 3D together with functional information about blood flow, under broadest reasonable interpretation, a spatio-temporal distortion compensation matrix (STDCM) that includes weighted coefficients can be calculated and applied to the volume-dataset to correct the depth coordinates of each image elements of each region.
Furthermore, Strobel discloses “According to an embodiment of the invention, time information is used to match points. One can apply the epipolar constraint and check among the time-density curves of pixels along the same epipolar line, which is a time-density constraint. Assuming there is no vessel overlap, when a point in one image reaches a maximum intensity, it should also reach maximum intensity in the other image. Those vessel pixel candidates whose time-density curves correlate best are most likely to match” [0055]. Therefore, since the epipolar constraint can be applied to determine a time-density constraint and the maximum intensity in the vessel pixel candidates can be determined, under broadest reasonable interpretation, the STDCM can be computed based on a plurality of computed time shape index parameters (i.e. the time-density constraints of the time-density curves) associated with at least one pattern of fluorescent intensity over time at each respective image element, computed based on the respective sequences (i.e. images), wherein the plurality of computed time shape index parameters (i.e. the time-density constraints of the time-density curves) are used to resolve structure and/or function details of the volume-dataset.).
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Strobel teaches “wherein the plurality of computed time shape index parameters used to resolve structure and/or function details are selected from the group consisting of: fine structural details, type of blood vessel, topology indicating a bifurcation of a vessel or crossing over of vessels, blood vessel classification, fluorescent contrast extravasation, and normal functional state or abnormal behavior” (“For example, reconstructing brain vasculature in 3D together with functional information about blood flow from simultaneously acquired bi-plane views is useful, because it would only require that a patient holds still over the time for the DSA acquisition run” [0054]. Therefore, functional information can be provided with 3D image data. Furthermore, Strobel discloses “The use of enhanced color coding techniques can eliminate the need to explicitly segment blood vessels” [0031], “According to an embodiment of the invention, value can be a non-linear function of peak density to emphasize blood vessels that are distant from the source of the contrast agent” [0032] and “FIGS. 1(a)-(c) illustrate three time-density curve parameters […] For each of the figures, each color is associated with a particular point in time. Red depicts earlier time points (which highlight arteries) while shades of blue are associated with later points in time (highlighting veins)” [0050] Therefore, since enhanced color coding techniques can be used to emphasize blood vessels and red can be used to highlight arteries and blue can be used to highlight veins, under broadest reasonable interpretation, the plurality of computed time shape index parameters (i.e. the time-density constraints of the time-density curves) used to resolve structure and or function details are selected from the group consisting of: fine structural details, type of blood vessel (i.e. artery or vein), topology indicating a bifurcation of a vessel or crossing over of vessels, blood vessel classification (i.e. artery or vein), fluorescent contrast extravasation, and normal functional state or abnormal behavior.).
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Strobel teaches “further comprising calculating a motion estimator based on an analysis of changes in intensity of the fluorescent illumination of the image elements of the respective sequences, and applying the motion estimator to the volume-dataset to correct motion artifacts” (“Time-density curves show how the intensity at each pixel location changes over time. In case of misregistration, for example due to patient motion, registration techniques can be applied to re-align corresponding pixel locations. Thus, from a sequence of registered images or volumes, one can generate overview images summarizing how physical properties change at each location, over time using advanced color coding techniques. For example, bolus arrival times, derived from time-density curves of a sequence of X-ray images, can be summarized to illustrate how a contrast agent propagates from arteries to veins” [0030] and “If there is patient motion, then motion correction algorithms can be applied to locally register successive views at the region of interest” [0054]. Thus, since registration techniques can be applied to re-align images such that the overview images can be used to illustrate how a contrast agent propagates through arteries to veins and a motion correction algorithm can be applied to locally register successive views at the region of interest, under broadest reasonable interpretation, a motion estimator can be calculated based on an analysis of changes in intensity of the fluorescent illumination of the image elements (i.e. pixels) of the respective sequences and a motion estimator (i.e. motion correction algorithm) can be applied to the volume-dataset to correct motion artifacts.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. US 20090016587 A1 “Strobel”, Steinbach et al. US 20140276008 A1 “Steinbach” and Utsugi US 20120200748 A1 “Utsugi” as applied to claims 1-5, 12, 14-16, 22 and 28 and further in view of Molodij et al. “Enhancing retinal images by extracting structural information”, 2014, Optics Communications, 313, 321-328 “Molodij” Wang et al. US 20130184570 A1 “Wang”.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Strobel, Steinbach and Utsugi does not teach “wherein the similarity requirement is computed according to the equation:

    PNG
    media_image1.png
    316
    515
    media_image1.png
    Greyscale

Molodij teaches “wherein the similarity requirement is computed according to the equation:

    PNG
    media_image1.png
    316
    515
    media_image1.png
    Greyscale

(“The image quality measurement has to take into account not only the absolute value between two pixels but also the mean values. Our Weber-Fechner quality criterion is Qc, the relative distance between restored                         
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                            (
                            i
                            ,
                            j
                            )
                        
                     and the corrugated                         
                            
                                
                                    I
                                
                                
                                    c
                                
                            
                            (
                            i
                            ,
                            j
                            )
                        
                     pixels: 

    PNG
    media_image2.png
    54
    175
    media_image2.png
    Greyscale
with
 
    PNG
    media_image3.png
    47
    178
    media_image3.png
    Greyscale
This quality criterion Qc drops to zero at the different increases between the two images, and it tends to infinity as the two images become similar” [Page 322, 2. Weber-Fechner assessment, paragraph 2]. In this case, since the image quality measurement takes into account the absolute value between two pixels (i.e. the relative distance) between the restored and the corrugated pixels and the value of Qc goes to infinity as the images become more similar, under broadest reasonable interpretation, this Weber-Fechner quality criterion represents a similarity requirement Si which denotes a temporal assessment that defines relative distances between points. It would be obvious to modify the equations of Qc and                         
                            
                                
                                    δ
                                
                                
                                    d
                                
                            
                        
                     so as to arrive at the claimed equation in order to account for the relative distance between pixels.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel, Steinbach and Utsugi so as to include the equations disclosed in Molodij in order to determine the image quality assessment, and to perform precise shifting, selection, and addition in order to improve the visualization of structures (i.e. such as the retina) at very high spatial resolution [Molodij: Page 322, Paragraph 2, Lines 2-12]. A similarity calculation is one of a finite number of calculations that can be performed in order to determine perform correction to assess image quality, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of correcting features of images based on a similarity calculation.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. US 20090016587 A1 “Strobel”, Steinbach et al. US 20140276008 A1 “Steinbach” and Utsugi US 20120200748 A1 “Utsugi” as applied to claims 1-5, 12, 14-16, 22 and 28 and further in view of Xu et al. US 20180061059 A1 “Xu”. 
In regard to claims 11 and 19, due to their dependence on claims 5 and 1, respectively, these claims inherit the references disclosed therein. That being said, Strobel teaches “computes the time similarity index” (Claim 11) (“According to an embodiment of the invention, time information is used to match points. One can apply the epipolar constraint and check among the time-density curves of pixels along the same epipolar line, which is a time-density constraint. Assuming there is no vessel overlap, when a point in one image reaches a maximum intensity, it should also reach maximum intensity in the other image. Those vessel pixel candidates while time-density curves correlate best are most likely to match” [0055]. In this case, since time information can be used to match points by applying a time-density constraint relating to intensity and the time-density curves can be correlated for the vessel pixel candidates in each image, under broadest reasonable interpretation, the method includes computing a time similarity index (i.e. correlation) based on an analysis of at least one pattern indicative of a change of the intensity of the fluorescent illumination at respective image elements of each respective sequence.);
Steinbach teaches “at least three image sensors” (Claim 19) (“In some embodiments, the imaging system of the present invention comprises an imaging system comprising three cameras, a color camera, and two monochrome cameras […]” [0102] and “In some embodiments, while the three cameras see exactly the same field of view, they capture different information. The color camera captures a high-resolution, full color image of the field of view – a view that is familiar to surgeons – while the monochrome cameras capture a fluorescent emission image of the same field. The key to capturing these three different images, is the use of a high-speed pulsed light source that is synchronized with the image capturing process” [0090]. Therefore, at least three imaging sensors (i.e. cameras) can be used to receive respective sequences in parallel.).
The combination of Strobel, Steinbach and Utsugi does not teach “wherein a neural network receives the respective sequences […], to output the volume-dataset indicative of the depth of each respective region of the plurality of regions” (Claim 11) or “wherein the analyzing the respective sequences is performed using a trained time similarity index classifier that receives as input a computed initial location of each respective image element according to respective sequences of the […], and at least one pattern of changes in fluorescent imaging at each respective image element, and outputs the volume-dataset based on a computed maximum correlation of the location of each respective image element” (Claim 19).
Xu teaches “wherein a neural network received the respective sequences and computes the time similarity index, to output the volume-dataset indicative of the depth of each respective region of the plurality of regions” and “wherein the analyzing the respective sequences is performed using a trained time similarity index classifier that receives as input a computed initial location of each respective image element according to respective sequences of the […], and at least one pattern of changes in fluorescent imaging at each respective image element, and outputs the volume-dataset based on a computed maximum correlation of the location of each respective image element” (“The feature extraction portion uses a convolutional neural network 24 to receive input stack of adjacent 2D images 22 and to output at least one feature vector or matrix representing the features of the input stack” [0047]. Therefore, the system includes a neural network 24 which receives sequences (i.e. 2D images). In regard to a time similarity index, Xu discloses “Thus, the anatomical structures in the adjacent 2D images are spatially dependent, correlated, or continuous along an axis orthogonal to the anatomical plane” [0033]. In order for the adjacent 2D images to be correlated along an axis orthogonal to the anatomical plane, under broadest reasonable interpretation a time similarity index (i.e. correlation) had to have been computed according to the method of Strobel. Furthermore, in regard to outputting the volume-dataset indicative of the depth of each respective region of the plurality of regions, Xu discloses “In Step 524, a 3D label map may be determined based on the 2D label maps of the middle images of the stacks of 2D adjacent images […] In Step 526, segmentation unit 103 outputs a segmented 3D image” [0107]. In order to output a segmented 3D image, under broadest reasonable interpretation, the neural network had to have output the volume- data set (i.e. 3D image) indicative of the depth of each respective region of the plurality of regions.
Furthermore, in regard to a trained time similarity index classifier, Xu discloses “As described above, in the second portion of CNN model 10, pixel-wise labeling is performed using the one or more features extracted by convolutional neural network 24 as the input to generate a predicted 2D label map 32” [0063] and “A stack of 2D image patches can be used as both training data and input of CNN model 10. […] CNN model 10 may classify the central pixel of a middle patch of each stack of patches, e.g., predicting the anatomical structure represented by the central pixel” [0064]. Therefore, since the CNN model receives the one or more features extracted by the convolutional neural network as include and can classify the central pixel of a stack of 2D image patches to predict that anatomical structure represented therein, under broadest reasonable interpretation, the CNN model 10 constitutes a trained time similarity index classifier which receives as input a computed initial location (i.e. central pixel) of each respective image element (i.e. 2D image stack) according to respective sequences of the […], and at least one pattern of changes in fluorescent imaging at each respective image element. Furthermore, Xu discloses “In Step 524, a 3D label map may be determined based on the 2D label maps of the middle images of the stacks of 2D adjacent images […] In Step 526, segmentation unit 103 outputs a segmented 3D image” [0107] and “Segmentation unit 103 may use at least one trained CNN model received from CNN model training unit 102 to predict the anatomical structure each voxel of a 3D image represents. When the image segmentation is completed, segmentation unit 103 may output a 3D label map, associating each voxel of the 3D image to an anatomical structure” [0081]. Thus, since the method carried out by the segmentation unit 103 which uses at least one trained CNN model (i.e. trained time similarity index classifier) can output a segmented 3D image and a 3D label map, under broadest reasonable interpretation, the trained time similarity index classifier (i.e. CNN model 10) outputs the volume-dataset based on a computed maximum correlation of the location of each respective image element.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel, Steinbach and Utsugi so as to include the neural network of Xu in order to perform “image segmentation methods to improve the robustness and accuracy of the segmentation results of 3D medical images” [Xu: 0033]. Neural networks are one of a finite number of techniques that can be used to perform image segmentation, therefore it would be obvious to try. By incorporating a neural network into the combination of Strobel, Steinbach and Utsugi, feature extraction can be performed in images of structures subjected to fluorescent illumination such that time similarity index (i.e. correlation, time-to-peak in FIG. 1(b) of Strobel) can be calculated. Combining the prior art elements according to known techniques would yield the predictable result of performing image segmentation to perform feature extraction corresponding to fluorescent illumination.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. US 20090016587 A1 “Strobel”, Steinbach et al. US 20140276008 A1 “Steinbach” and Utsugi US 20120200748 A1 “Utsugi” as applied to claims 1-5, 12, 14-16, 22 and 28 and further in view of Schmid et al. US 20130304405 A1 “Schmid”.
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Strobel, Steinbach and Utsugi does not teach “further comprising computing said deconvolution parameter that compensates for scattering of the fluorescent illumination and estimates diffusion of the fluorescent illumination agent leaking out of vessels, the deconvolution parameter used to correct the volume-dataset and improve spatial resolution of the plurality of regions”.
Schmid teaches “further comprising computing a deconvolution parameter that compensates for scattering of the fluorescent illumination and estimates diffusion of the fluorescent illumination agent leaking out of vessels, the deconvolution parameter used to correct the volume-dataset and improve spatial resolution of the plurality of regions” (“In this illustrative embodiment, the system’s complex transfer function is formed out of three parts, which are later multiplied together. The first part is the frequency domain representation for deconvolution of acousto-electric impulse response, which may be determined using Weiner deconvolution with a regularization parameter that pertains to the noise-to-signal power spectral ratio” [0093]. Therefore, since the Weiner deconvolution can be determined with a regularization parameter, under broadest reasonable interpretation, the regularization parameter constitutes a deconvolution parameter. Furthermore, in regard to compensating for scattering of the fluorescent illumination and estimating diffusion of the fluorescent illumination agent leaking out of vessels, Schmid discloses “Thus, to reduce the streaking, blurring and artifacts a parametric map of the pattern classified signal can be formed using techniques for reconstruction and deconvolution other than simple beamforming […] In an embodiment further processing, such as taking a complex envelope of the classifier output, filtering, or deconvolving the classifier output may be performed prior to reconstruction. In an embodiment, the classifier may be designed to discriminate between normal and abnormal branching blood vessels in tissue” [0237]. The reduction of streaking, blurring and artifacts through a deconvolution process inherently improves the spatial resolution of images. Therefore, since the deconvolution can be performed to reduce streaking, blurring and artifacts and the deconvolution process can be performed so that the classifier may discriminate between normal and abnormal branching blood vessels in tissue, under broadest reasonable interpretation, the deconvolution parameter had to have compensated for scattering of the fluorescent illumination (i.e. from the fluorophore disclosed in Steinbach) and estimated diffusion of the fluorescent illumination agent leaking out of vessels (i.e. the time-of-clearance depicted in FIG. 1(c) of Strobel), and the deconvolution parameter used to correct the volume-dataset and improve spatial resolution of the plurality of regions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel, Steinbach and Utsugi so as to include the deconvolution parameter of Schmid in order to “reduce the streaking, blurring and artifacts” within images [Schmid: 0237] and “mitigate, eliminate or enhance portions of a sinogram” [Schmid: 0097]. A deconvolution process is one of a finite number of processes that can be performed to correct images (i.e. by reducing streaking, blurring, artifacts). Therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of correcting an image in order to improve spatial resolution within images. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. US 20090016587 A1 “Strobel”, Steinbach et al. US 20140276008 A1 “Steinbach” and Utsugi US 20120200748 A1 “Utsugi” as applied to claims 1-5, 12, 14-16, 22 and 28 and further in view of Anandan et al. US 6198852 B1 “Anandan”.
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Strobel, Steinbach and Utsugi does not teach “further comprising computing structure tensors based on the respective parallax shift of at least three imaging sensors, and computing the volume-dataset according to the structure tensors for improving the depth and/or parallax sensitivity of the plurality of regions within the 3D image”.
Anandan teaches “further comprising computing structure tensors based on the respective parallax shift of at least three imaging sensors, and computing the volume-dataset according to the structure tensors for improving the depth and/or parallax sensitivity of the plurality of regions within the 3D image” (“In the latter embodiment, the step of constructing a trifocal tensor data structure is achieved by computing, from the parallax vectors and from the projection of the scene points, three epipoles corresponding to views of each one of the two visible scene points from, respectively, the first viewpoint, the second viewpoint and the new viewpoint. In this case, the step of constructing a trifocal tensor data structure further includes the steps of computing from the three epipoles a trifocal ratio, and then computing elements of the trifocal tensor data structure from the trifocal ratio and from the three epipoles” [Column 4, Lines 45-56]. Therefore, in order to construct a trifocal tensor data structure from the parallax vectors, under broadest reasonable interpretation, the method had to have computed structure tensors based on the respective parallax shift of at least three imaging sensors, and computed the volume-dataset according to the structure tensors for improving the depth and/or parallax sensitivity of the plurality of regions within the 3D image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel, Steinbach and Utsugi so as to include computing the structure tensors as disclosed in Anandan in order to compute three epipoles corresponding to different views of the object being imaged by the at least three imaging sensors. By constructing a trifocal tensor data structure (i.e. structure tensor) different views of an object being examined can be viewed in relation to each other. Combining the prior art elements according to known techniques would yield the predictable result of forming different views of a plurality of regions within an object. 
Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. US 20090016587 A1 “Strobel”, Steinbach et al. US 20140276008 A1 “Steinbach” and Utsugi US 20120200748 A1 “Utsugi” as applied to claims 1-5, 12, 14-16, 22 and 28 and further in view of Harmelin et al. WO 2015166503 A1 “Harmelin”. 
In regard to claim 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Steinbach teaches “by each of the at least three image sensors” (“The color camera captures a high-resolution, full color image of the field of view – a view that is familiar to surgeons – while the monochrome cameras capture a fluorescent emission image of the same field. The key to capturing these three different images, is the use of a high-speed pulsed light source that is synchronized with the image capturing process” [0090]. Therefore, the monochrome cameras capture fluorescent emission (i.e. fluorescent illumination). Furthermore regarding at least three image sensors Steinbach discloses “In some embodiments, the fourth detector in the plurality of detectors comprises a third monochrome camera. In some embodiments, the fifth detector in the plurality of detectors comprises a fourth monochrome camera. In some embodiments, the sixth detector in the plurality of detectors comprises a fifth monochrome camera” [0100]. Therefore, at least three imaging sensors (i.e. cameras) can be used to receive respective sequences in parallel.); and 
“of the fluorescent illumination” (“(A) acquiring a plurality of images using a detection unit, wherein the plurality of images comprises a reflectance image and one or more fluorescence images” [0036]. Therefore, the method can acquire a plurality of fluorescent images which are based on fluorescent illumination.).
The combination of Strobel and Steinbach does not teach “further comprising applying said adaptive filter to each respective sequence received […], the adaptive filter designed to improve spatial resolution of the location of each region and to reduce noise during variations in intensity […]”.
Harmelin teaches “further comprising applying said adaptive filter to each respective sequence received […], the adaptive filter designed to improve spatial resolution of the location of each region and to reduce noise during variations in intensity […]” (Figure 6 depicts a stack of raw DF images 602; a stack of blurred DF images 604, a stack of subtracted DF images 606, and a FMIP (Filtered Maximum Intensity Projection) image 608. In some embodiments, a stack of blurred images 604 is optionally produced from an original stack of raw DF images 602, optionally using a Gaussian filter. For example, reference 604 depicts blurred images produced using a Gaussian filter in Fiji with a setting of signal = 5 (pixels). In some embodiments the Gaussian filter approximately corresponds to a dimension (optionally width) of blood vessels in the images. In some embodiments the size of the Gaussian filter is optionally chosen to approximately correspond to a dimension of details which are desired, optionally blurring smaller background details. The resulting blurred stack 604 is then optionally subtracted from the raw stack 602, producing the stack of subtracted DF images 606” [Page 35, Lines 13-24]. Thus, since a Gaussian filter can be chosen to approximately correspond to a dimension of details which are desired (i.e. such as the width of blood vessels) to blur smaller background details and the resulting blurred stack can be optionally subtracted from the raw stack of images, under broadest reasonable interpretation, the Gaussian filter constitutes an adaptive filter that is implemented as a super-Gaussian background subtraction by subtracting the adaptive filter from each image of the plurality of image of each sequence and is therefore designed to improve spatial resolution of the location of each region and to reduce noise.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel, Steinbach and Utsugi so as to include the adaptive Gaussian filter of Harmelin in order to perform smoothing of images [Harmelin: Page 35, Line 27] and improve visibility of blood vessel borders and to eliminate noise from the camera [Harmelin: Page 35, Lines 4-5]. A super-Gaussian background subtraction filter is one of a finite number of filters that can be used to blur background details in images such that the background details can be subtracted out of an image, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of filtering images to subtract background details. 
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Steinbach teaches “each of the at least three image sensors” (“The color camera captures a high-resolution, full color image of the field of view – a view that is familiar to surgeons – while the monochrome cameras capture a fluorescent emission image of the same field. The key to capturing these three different images, is the use of a high-speed pulsed light source that is synchronized with the image capturing process” [0090]. Therefore, the monochrome cameras capture fluorescent emission (i.e. fluorescent illumination). Furthermore regarding at least three image sensors Steinbach discloses “In some embodiments, the fourth detector in the plurality of detectors comprises a third monochrome camera. In some embodiments, the fifth detector in the plurality of detectors comprises a fourth monochrome camera. In some embodiments, the sixth detector in the plurality of detectors comprises a fifth monochrome camera” [0100]. Therefore, at least three imaging sensors (i.e. cameras) can be used to receive respective sequences in parallel.).
The combination of Strobel, Steinbach and Utsugi does not teach “wherein the adaptive filter is implemented as a super-Gaussian background subtraction by subtracting the adaptive filter from each image of the plurality of image of each sequence”.
Harmelin teaches “wherein the adaptive filter is implemented as a super-Gaussian background subtraction by subtracting the adaptive filter from each image of the plurality of image of each sequence” (Figure 6 depicts a stack of raw DF images 602; a stack of blurred DF images 604, a stack of subtracted DF images 606, and a FMIP (Filtered Maximum Intensity Projection) image 608. In some embodiments, a stack of blurred images 604 is optionally produced from an original stack of raw DF images 602, optionally using a Gaussian filter. For example, reference 604 depicts blurred images produced using a Gaussian filter in Fiji with a setting of signal = 5 (pixels). In some embodiments the Gaussian filter approximately corresponds to a dimension (optionally width) of blood vessels in the images. In some embodiments the size of the Gaussian filter is optionally chosen to approximately correspond to a dimension of details which are desired, optionally blurring smaller background details. The resulting blurred stack 604 is then optionally subtracted from the raw stack 602, producing the stack of subtracted DF images 606” [Page 35, Lines 13-24]. Thus, since a Gaussian filter can be chosen to approximately correspond to a dimension of details which are desired (i.e. such as the width of blood vessels) to blur smaller background details and the resulting blurred stack can be optionally subtracted from the raw stack of images, under broadest reasonable interpretation, the Gaussian filter constitutes an adaptive filter that is implemented as a super-Gaussian background subtraction by subtracting the adaptive filter from each image of the plurality of image of each sequence.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel, Steinbach and Utsugi so as to include the adaptive Gaussian filter of Harmelin in order to perform smoothing of images [Harmelin: Page 35, Line 27] and improve visibility of blood vessel borders and to eliminate noise from the camera [Harmelin: Page 35, Lines 4-5]. A super-Gaussian background subtraction filter is one of a finite number of filters that can be used to blur background details in images such that the background details can be subtracted out of an image, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of filtering images to subtract background details. 
In regard to claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, Strobel teaches “and code instructions stored by the program store, the code comprising code to analyze the images created based on reflections […] generate a 3D image in real-time based on the volume-dataset” (“The present invention can be implemented as a routine 37 that is stored in memory 33 and executed by the CPU 32 to process the signal from the signal source” [0067]. The memory 33 constitutes a program store which stores code (i.e. routine 37). The CPU 32 constitutes at least one processor coupled to the imaging interface and the program store (i.e. through the I/O interface 34 of FIG. 3) for implementing (i.e. executing) the stored code. Furthermore, Strobel discloses “At step 26, a projection point in an image in one time series is selected, spatial and temporal constraints are used to locate a corresponding image in the other time series, and the pair of 2D coordinates is used to calculate a 3D coordinate from the two 2D projection coordinates. […] Step 26 can be repeated for a plurality of points.” [0065]. In order to find corresponding points between images in different time series and use the pair of 2D coordinates to calculate a 3D coordinate, under broadest reasonable interpretation, the method carried out by the system had to have included code for analyzing the respective sequences (i.e. the first and second time series) to create a volume-dataset (i.e. a plurality of 3D coordinates) indicative of the depth of each respective region of the plurality of regions. Additionally, in regard to generating a 3D image, Strobel discloses “At step 27, a 3D image is constructed from a plurality of 3D coordinates” [0065]. Thus, a 3D image can be constructed based on the volume-dataset (i.e. 3D coordinates).). 
Steinbach teaches “further comprising a laser and another imaging sensor positioned at the center of the at least three imaging sensors, […] of the laser captured by the another imaging sensor” (“The present disclosure contemplates the use of any stable, high-speed light source for illumination of the target, including but not limited to LED, lasers, and xenon flash lamps” [0084] and “The position and angle of lenses may be adjusted to guide a laser through the path required and such adjustments would be within the level of skill of one of skill in the art to adjust as needed for an imaging system. In some embodiments, the imaging system includes an optical train for directing the one or more illumination and excitation lights from the light source unit to the target and for directing the reflectance and fluorescence from the target to the detection unit” [0092]. Therefore, since a laser can be used and the position and angle of lenses can be adjusted to guide the laser light to allow one or more illumination and excitation lights to be directed to the target and fluorescence to be received by the detection unit, under broadest reasonable interpretation, the system includes a laser and another imaging sensor (i.e. detection unit) positioned at the center of the at least three imaging sensors (i.e. shown in FIG. 2A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Strobel so as to include the laser of Steinbach in order to illuminate the tissue with laser light to detect fluorescent illumination. Laser light is one of a finite number of light sources that can be used to excite fluorescent contrast agents, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of illuminating the tissue of interest with laser light to induce fluorescent illumination.
The combination of Strobel, Steinbach and Utsugi does not teach “to compute laser speckle imaging (LSI), and […] using the LSI as an independent reference”.
Harmelin teaches “to compute laser speckle imaging (LSI) and […] using the LSI as an independent reference” (“A method of transcranial brain optical imaging including obtaining a Laser Speckle (LS) image of cranial blood vessels of a subject, obtaining a Dynamic Fluorescence (DF) image of the cranial blood vessels of the subject, and combining the LS image and the DF image producing a combined color image which displays both structure of the cranial blood vessels and perfusion of blood along the cranial blood vessels” [Abstract]. Therefore, a laser speckle image can be computed. Furthermore, Harmelin discloses “LS Image rendering: Reference is again made to FIG. 1A. […] A specifically developed macro for Fiji software, an open-source platform for biological image analysis based on ImageJ, was optionally used to compute perfusion images that can serve as a perfusion map based on laser speckle contrast, as described above with reference to Figure 3A. […] Examples of rendered LS images are also shown in Figure 3A, images (c) 306 and (d) 308” [Page 32, lines 11-32]. As shown, Figure 3A, the images 306 and 308 are 3D images of the structure being imaged that were produces as a result of laser speckle imaging. Therefore, the LSI can be used as an independent reference when generating the 3D image according to the method performed by the system of Strobel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Strobel, Steinbach and Utsugi so as to include the computation of laser speckle imaging and using the LSI as an independent reference as disclosed in Harmelin in order to analyze images obtained as a result of laser light and to display both structure and perfusion of blood along blood vessels [Harmelin: Abstract]. Laser speckle imaging is one of a finite number of imaging techniques that can be used to view blood vessels, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing a 3D laser speckle image showing both structure and perfusion of blood within blood vessels.
Response to Arguments
Applicant’s arguments, see Remarks page 11, filed 04/24/2022, with respect to the objections to the drawings have been fully considered and are persuasive given the applicant’s amendments to the drawings. The objection to the drawings in the non-final office action of 01/25/2022 has been withdrawn.
Applicant’s arguments, see Remarks page 11, filed 04/24/2022, with respect to the objections to the specification have been fully considered and are persuasive given the applicant’s amendments to the specification. The examiner acknowledges that the objection to Page 4, Line 1, regarding the capitalization of improvement was made in error. The objections to the specification in the non-final office action of 01/25/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 13-16, filed 04/24/2022, with respect to the rejection of claims 1-7, 11-12 , 14-23 and 28 under 35 U.S.C. 101 have been fully considered and are persuasive. The examiner acknowledges that the improvement of the performance of generation of 3D images (i.e. adjusting the 3D image for improved spatial resolution […]) integrates the invention into a practical application. The rejection of claims 1-7, 11-12 , 14-23 and 28 under 35 U.S.C. 101 in the non-final office action of 01/25/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 16-19, filed 04/24/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
Regarding claims 1, 22 and 28, the applicant argues that Strobel and Steinbach does not teach “at least three imaging sensors capturing fluorescence illumination”. The examiner respectfully disagrees and notes that Steinbach teaches this limitation. Specifically, Steinbach discloses “In some embodiments, the fourth detector in the plurality of detectors comprises a third monochrome camera. In some embodiments, the fifth detector in the plurality of detectors comprises a fourth monochrome camera. In some embodiments, the sixth detector in the plurality of detectors comprises a fifth monochrome camera” [0100]. As established previously, monochrome cameras capture a fluorescence emission image (see [0090]). Therefore, three, four or five monochrome cameras are used and monochrome cameras capture fluorescence emission (i.e. illumination), at least three imaging sensor are provided for capturing fluorescence illumination.
In spite of this disagreement, the examiner acknowledges that the combination of Strobel and Steinbach does not teach “adjusting the 3D image for improved spatial resolution by applying at least one of: calculating an isotropic reference; computing a deconvolution parameter that compensates for scattering of the fluorescent illumination and estimates diffusion of the fluorescent illumination agent leaking out of vessels; and applying an adaptive filter to each respective sequence received by each of the at least three image sensors”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) or rejection is made in view of Utsugi US 20120200748 A1 “Utsugi” as stated in the 35 U.S.C. 103 section above.
Regarding claims 2-7, 11-12, 14-21 and 23, the examiner respectfully asserts that these claims inherit the new grounds of rejection due to their dependency on claims 1 and 22, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 20130184570 A1 “Wang”;
Wang et al. US 20170345130 A1 “Wang-2”;
Hsieh et al. US 6366638 B1 “Hsieh”.
Wang is pertinent to the applicant’s disclosure because it discloses (“In step S520, a similarity between the motion trend information of the moving object in each image slice time series and reference motion trend information of the moving object is calculated” [0068] and “The similarity may be calculated using any appropriate existing similarity calculation method. As an example, but not a limitation, the similarity may be calculated using a normalized cross correlation (NCC) algorithm. In order to facilitate understanding, a formula of the NCC algorithm (it is apparent that various mathematical transformations can be made to the formula) is presented below: 
    PNG
    media_image4.png
    216
    408
    media_image4.png
    Greyscale
[0069] and “In this formula, I represents an index of an image slice time series, the similarity of which is to be calculated, in the three-dimensional image time series […]” [0070].
Wang-2 is pertinent to the applicant’s disclosure because it discloses “There are a number of methods for feature extraction approaches that can be used to create metrics for each frame and therefore which can be stored in the library in association with the pre-trained reconstruction models. […] The simplest approach is to use a pre-defined similarity or distance metric such as, Manhattan distance, Euclidean distance or structural similarity (SSIM) or additionally, a learned distance metric” [0498].
Hsieh is pertinent to the applicant’s disclosure because it discloses “To improve spatial resolution, a deconvolution process is utilized” [Column 4, Lines 59-60] and “Many techniques can be utilized to derive the deconvolution kernel Θj. For example, in one embodiment, a “singular value decomposition” (SVD) technique is utilized to derive the kernel based on a system point spread function. In an alternative embodiment, the first n views, e.g. n<6 is summed from a set of intermediate samples to reduce image noise. These intermediate samples are then processed with a deconvolution kernel to generate a set of samples with improved spatial resolution” [Column 5, Lines 17-25]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793